DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim s 1-2, 4-6,  8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/060528 to Sekisui Plastics, (hereinafter “Sekisui”) in combination with US Patent 6,245,823 to McIntyre et al., (hereinafter “McIntyre”) or Aging modifiers for Extruded LDPE Foam by DIECKMANN et al., (hereinafter “Dieckmann”), as evident by Braskem “I am Green Polyethylene".
The rejection stands as per reasons of record.
Specifically, as discussed in the previous office action, Sekisui discloses a method of making a foam, the method comprising: creating a blend comprising 96% (and more) of a polyolefin, such as polyethylene (PE)  made from sugarcane ethanol with a minimum biocontent of 94% as determined by ASTM D6866-16, less than 3% of a nucleating agent; mixing a physical blowing agent with the blend to form a mixture; and expanding the mixture to make the foam. See example 1.  In example 1, a biobased  low density polyethylene (HDPE) HD7255LSL from Braskem is used as a biobased HDPE.  Such polyethylene is a sugarcane base polyethylene with a minimum bio-based content of 94 %.  See Braskem.  Since the HDPE is the only polymer compound in the blend, and the other components comprise a small portion of the blend, the foam inherently contains the amounts of biocomponents  that correspond to the claimed. 
In illustrative example 1, the disclosed blend comprises 100 parts of the polyolefin and 1 part of nucleating masterbatch, i.e., a compositions that contains about 99.01% of the polyolefin, or the amounts that is patentably indistinguishable from the claimed 99%, or at the very least makes the claimed limitation of 99% polyolefin obvious.  
The reference further discloses that the density of the foams may be as low as 0.09 g/cm3 or about 5.6 lb/ft3. [0033].
Possibility of adding of a virgin petroleum based polymer is discussed in [0021].  
The Sekisui reference further expressly discloses that a  biobased polyethylene can be a low density polyethylene (LDPE) [0023], and as evident from Braskem, such LDPE are commercially available since 2014. 
In illustrative example 1, a chemical foaming agent masterbatch is disclosed as a nucleating agent  and butane is disclosed as a physical blowing agent (from which disclosure isobutene is at least obvious). 
Sekisui discloses that the thickness of the foam as “preferably 0.4 mm or more and 3 mm or less,” [0035] which is below the claimed thickness of the foam which is “between 5 and 100 mm.”
However, the disclosed ranges are preferred ranges and, therefore, variations in thickness is contemplated by the reference. As expressly stated by the reference, “When the thickness is 0.4 mm or more, the mechanical strength and the heat insulation can be improved, and when  the thickness is 1 mm or more, the mechanical strength and the heat insulation can be further improved. If the thickness is 3 mm or less, the moldability can be improved.”  The reference states a well known fact that mechanical strength and insulation properties increase with increase of the thickness.   Thus, for certain applications in which higher mechanical strength and thermal insulation is desired, it would have been obvious to increase the thickness to achieve the desired higher mechanical strength and thermal insulation, even though it may result in degreased moldability. 
The exact thickness can be easily optimized via routine experimentation depending on the desired mechanical strength and thermal insulation properties of the resulting foam, thus, any thickness, including thickness corresponding to the claimed would have been obvious.
In addition, as per existing case law, changes in size/proportion is prima facie obvious.  See MPEP 2144.04. IV. 
Sekisui does not disclose addition of an aging modifier, such as glycerol monostearate.
However, addition of such functional components to foams is well known in the art as evident from McIntyre, addition of glycerol monostearate to compositions for production of polyolefin foams as a functional compound that slows down migration of alkane blowing agents and prevent collapse of foams. See, col. 2, lines 33-42. Glycerol monostearate is further disclosed as known antiaging compound for extruded polyolefin based compositions, See, Dieckmann, entire document.  Both Dieckmann and McIntyre disclose addition of the glycerol monostearate in the amounts such as 1-2 %.  Thus, Blends of Sekisui (and containing 1 part of nucleating masterbatch) as modified by the teachings of Dieckmann or McIntyre, further makes the claimed blend containing from 96 to 99 % of the polyolefin obvious given the amounts of the nucleating agent and common amounts of glycerol monostearate. 
Therefore, addition of glycerol monostearate to blends for production of foams disclosed by Sekisui would have been obvious to realize a known function of glycerol monostearate as a polyolefin based compositions functional additive with reasonable expectation of success. 
The invention as claimed, therefore, would have been obvious from the combined teachings of the cited references as per discussion above. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/060528 to Sekisui Plastics, (hereinafter “Sekisui”) in combination with US Patent 6,245,823 to McIntyre et al., (hereinafter “McIntyre”) or Aging modifiers for Extruded LDPE Foam by DIECKMANN et al., (hereinafter “Dieckmann”), further in combination with JP 2013/155225 to Toray Ind., (hereinafter ”Toray”), as evident from Braskem “I am Green Polyethylene".
The disclosures of Sekisui, and Brackem is discussed above. 
Sekisui  expressly discloses suitability of  addition of nucleating agents, but does not address specific nucleating agents (except in illustrative examples).  Inorganic compounds such as talc and other inorganic compounds are well known nucleating agents for polyolefin based foams.  See, for example, Toray, [0018].  Thus use of talk in a mixture with other well known inorganic components would have been obvious as use of functional equivalents with reasonable expectation of success. 
In addition, Toray discloses suitability of commonly added functional components such as flame retardants,  pigments are expressly disclosed in [0015].
Thus, using well known nucleating agents or known functional additives in blends of Sikesui would have been obvious with reasonable expectation of success and obtaining blends with properties consistent with properties  expected to be achieved by addition of known functional additives. 
Claim s 1-2, 4-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/155225 to Toray Ind., (hereinafter ”Toray”)  in combination with US Patent 6,245,823 to McIntyre et al., (hereinafter “McIntyre”) or Aging modifiers for Extruded LDPE Foam by DIECKMANN et al., (hereinafter “Dieckmann”), in combination with Braskem “I am Green Polyethylene" as evident by Foam Factory Closed Cell Foam, (hereinafter “Foam factory”).
The disclosures of Toray, McIntyre, Dickerman and Braskem are discussed in the previous office actions, which discussions are incorporated herein by reference.
Specifically, as previously discussed, Toray discloses a method of making a foam, the method comprising: creating a blend comprising a polyolefin made from sugarcane ethanol with a minimum biocontent of 94% as determined by ASTM D6866-16; mixing a blowing agent with the blend to form a mixture; and expanding the mixture to make the foam.  See the entire document, illustrative example 4, using  a bio-based  high density polyethylene (HDPE) SHC7260 derived from sugarcane and containing minimum of 94 % biobase.   The foam inherently over 90 % biocontent as determined by ASTM D6866-16.  The foam exhibit density of  and has a density of 109 kg/m3, or about 7 pounds per cubic foot.
The reference expressly discloses suitability of adding a  nucleating agent, in the amounts of as low as 0.2 %.  See [0015].  Inorganic compounds such as talc and other inorganic compounds are well known nucleating agents for polyolefin based foams.  See, for example, Toray, [0018].  Thus use of talk in a mixture with other well known inorganic components would have been obvious as use of functional equivalents with reasonable expectation of success. 
Among suitable blowing agents, isobutene is expressly disclosed in [0028]. 
Toray does not expressly disclose what kind of biopolyethylene are suitable for his invention, and discloses both HDPE and LDPE in illustrative examples, thus implying that all known biopolyethylenes are suitable for its invention.   As evident from Braskem, LDPE with biobase content above 94 % are commercially available since 2014. 
Toray further expressly discloses that  the blends may further comprise a petroleum based polyolefin.  See, for example [0010] for disclosure of suitable petroleum-based polyolefins.  See also illustrative examples in which examples virgin  petroleum-based polyolefin are used.
The reference further discloses addition of  a chemical foaming agent which inherently acts as a nucleating agent.  The disclosed amounts of such additives make the blend comprising the additive and  bio-based polyolefin the claimed amounts of the bio-based polyolefin at least obvious. 
Suitability of commonly added functional components such as flame retardants,  pigments are expressly disclosed in [0015].
Toray does not expressly disclose thickness of the foams that could be obtained from the PE of the compositions of the invention, but discloses various uses of the foam, that include wide range of applications from vehicle insulation to floor mat cushions.  See, for example, [0035].  Such applications inherently include foams of the claimed thickness (such as floor mats, or roof insulations) for example, would commonly be of the claimed thickness above 5 mm. 
In addition, as evident from Foam Factory, claimed thickness of PE based foams is common and commercially available, thus the claimed foam thickness would have been at least obvious as common thickness of PE based foams and disclosed applications. 

Toray does not disclose addition of an aging modifier, such as glycerol monostearate.
However, addition of such functional components to foams is well known in the art as evident from McIntyre, addition of glycerol monostearate to compositions for production of polyolefin foams as a functional compound that slows down migration of alkane blowing agents and prevent collapse of foams. See, col. 2, lines 33-42. Glycerol monostearate is further disclosed as known antiaging compound for extruded polyolefin based compositions, See, Dieckmann, entire document. 
Therefore, addition of glycerol monostearate to blends for production of foams disclosed by Toray would have been obvious to realize a known function of glycerol monostearate as a polyolefin based compositions functional additive with reasonable expectation of success. 
Adding of components in such order as to first obtain a blend of biobase polyethylene, a nucleating agent and an ageing modifier would have been obvious since any order of adding such non-reactive component to the blend would have been obvious as per existing case law in the absence of showing of unexpected results that can be specifically attributed to the claimed order of adding components.

Response to Arguments
Applicant's arguments filed 9-6-2022 have been fully considered but they are not persuasive. With respect to the rejections of claims over Sekisui as the main reference, the only substantive argument presented by the applicants at this time is that the primary reference, Sekisui, does not teach the claimed thickness of the foam being between 5 and 100 mm.
This argument is addressed above in the body of the rejection.
As discussed above, changing the size of the foams would have been prima facie obvious, especially in view of the teachings of Sekisui and well known fact that mechanical strength and thermal insulation proprteis of foams depend on the foam thickness.
It is expressly noted that Sekisui does not teach away from higher thickness or in any way or form mentioned that such foams can not be obtained from compositions of its invention.  The reference states that the disclosed thickness is preferred to obtain foams with certain properties.  Increase or decr9ease in foam size would have been obvious to obtain foams of different properties consistent with the disclosure of Sekisui and known foam property dependence on the foam thickness.
With respect to the rejections of claims over Toray, the applicants argue that Toray does not disclose the claimed foam thickness.  This argument is addressed above in the body of the rejections.
The applicants further argue that Toray teaches inclusion of petroleum derived polyethylenes to obtain foams of lower density of 20 to 50 kg/m3.
It is noted, however, that the claimed range of density if claimed as up to 12 lb/ft3, or 192 kg/m3.  As evident from the illustrative examples of Toray, foams containing 100 % of biobased PE (examples 1,4, and 6) ALL exhibit density of below 12 lb/ft3.  Thus, the applicants arguments that the Toray reference teaches that it is necessary to add petroleum based PE to achive the claimed density of erroneous.
The  invention as claimed, therefore, is still considered to be unpatentable over the combined teachings of the cited references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765